United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1464WA
                                   _____________

Larry Hearn,                          *
                                      *
                  Appellant,          *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Western
The Local 7370 of the United          * District of Arkansas.
Paperworkers International Union;     *
United Paperworkers International     *       [UNPUBLISHED]
Union; Whirlpool Corporation,         *
                                      *
                  Appellees.          *
                                _____________

                            Submitted: September 16, 1998
                                Filed: September 18, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

      Larry Hearn appeals the district court's adverse grant of summary judgment in
Hearn's lawsuit against his employer for breach of the collective bargaining agreement
and against his union for breach of the duty of fair representation under section 301 of
the Labor Management Relations Act, 29 U.S.C. § 185 (1994). Having carefully
reviewed the record and the parties' briefs, we find no reversible error and affirm
without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-